PER CURIAM.
The appellant was convicted of lewd, lascivious and indecent acts in the presence of, and assault upon, a male minor under the age of 14 years. He has appealed the judgment of guilty and sentence to three years in the State prison.
The only substantial question presented on this appeal is whether or not the evidence is sufficient to prove that the crime charged in the information was committed within two years of the filing of the information. We have carefully reviewed the record and find that a fair reading thereof demonstrates that the crime was committed on the same day that the appellant was arrested. The record, therefore, reveals that the crime was committed within the two year period. The judgment and sentence are affirmed upon authority of the rule stated in Ball v. State, Fla.App.1967, 204 So.2d 523.
Affirmed.